Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    251
    461
    media_image1.png
    Greyscale

The prior art (US 20160341987 A1) teaches a display panel, comprising: a first substrate [12]; a second substrate opposite the first substrate [11]; a liquid crystal layer between the first substrate and the second substrate [13]; a first electrode on a side of the first substrate facing the liquid crystal layer [122]; a second electrode between the liquid crystal layer and the first electrode [123], the second electrode being insulated from the first electrode [124]; and an anti-peeping electrode on a side of the second substrate facing the liquid crystal layer [112]; wherein the display panel is configured to apply a voltage of Xop V on the common electrode, apply a DC voltage on the anti-peeping electrode, and apply an AC voltage on the pixel electrode in an anti-peeping mode, the AC voltage varies in a range between 0 V to 2Xop V, and Xop is a voltage of the pixel electrode corresponding to a maximum brightness of the display [see paragraph 0039].  Chung does not explicitly teach, in combination with the limitations above, wherein the AC voltage varies in a range between OV to 2XopV, and Xop is a voltage of the pixel electrode corresponding to the maximum brightness of the display panel as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871